Citation Nr: 0117068	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  99-13 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center (AOJ) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance (NSLI) policy.  This is a contested claim.



REPRESENTATION

Appellant represented by:	David Pinsky, Attorney

Appellee represented by:  Frank S. Gaudio, Attorney





WITNESSES AT HEARING ON APPEAL

The appellant and her husband


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran, who served on active duty during World War II, 
died in November 1996.  

This appeal involves a contest for the proceeds of the 
veteran's NSLI policy in the face amount of $10,000.  The 
policy, with paid-up additions and dividends, has a value of 
approximately $34,000.  The AOJ has determined that the 
proceeds of the policy are payable to [redacted], the veteran's 
stepmother.  The veteran's sister, the appellant, has 
appealed.  


FINDINGS OF FACT

1.  The veteran had a NSLI policy in the face amount of 
$10,000 in force at the time of his death in November 1996.  

2.  In September 1943, the veteran designated the appellant 
as the sole principal beneficiary of the NSLI policy, and his 
father as the contingent beneficiary.  

3.  The veteran signed a change of beneficiary form on 
September 29, 1965, designating his father and his 
stepmother, [redacted], as co-equal principal beneficiaries of his 
NSLI policy, with the survivor to receive the entire amount. 

4.  This form was witnessed by a Department of Veterans 
Affairs (VA) employee, and was the only change of beneficiary 
designation received by the VA during the veteran's lifetime.  
The father died in 1985.

5.  In 1945, the veteran was granted service connection for a 
psychiatric disorder, a psychosis, and this disability was 
evaluated as 100 percent disabling since 1945.  The veteran 
was incompetent for VA purposes from 1945 to the time of his 
death.

6.  The veteran was hospitalized because of his psychiatric 
disorder from 1945 until February 1965, then lived in a 
supervised setting for more than 20 years, and then was 
rehospitalized in his later years because of his aggressive 
behavior.

7.  There was no undue influence exerted upon the veteran to 
change the beneficiary of his NSLI policy in September 1965.  

8.  The present record does not demonstrate that the veteran 
took affirmative action which would evidence his intent to 
change the beneficiary of his NSLI policy after the 
September 1965 beneficiary change.  


CONCLUSION OF LAW

[redacted] is the last-named principal beneficiary of the veteran's 
NSLI policy and the person entitled to the proceeds thereof.  
38 U.S.C.A. § 1917 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 8.22 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the appellant contends, in essence, that the 
veteran's father visited the veteran in 1965 in a determined 
campaign to use his influence to make the veteran change the 
beneficiary of his NSLI policy.  The appellant contends that 
there is a long, tortuous family history which shows that the 
veteran would never have designated his stepmother as the 
beneficiary of his NSLI policy.  In essence, she contends 
that her father married [redacted] a few years after her mother's 
death, and that [redacted] mistreated her and the veteran as 
children and as adults.  The appellant contends that she and 
the veteran never liked [redacted], and that the veteran would 
never have designated [redacted] as a co-principal beneficiary on 
the NSLI policy.  She maintains that their father carefully 
orchestrated a campaign of visits and other events in 1964 
and 1965 in order to influence the veteran to change the 
beneficiary, and that the veteran's weakened mind and 
happiness to see his father after many years of absence led 
the veteran to sign any piece of paper that the father placed 
in front of him.  

The appellee contends, in essence, that the September 1965 
beneficiary change was valid.  She contends that the veteran 
was not unduly influenced to change the beneficiary, and that 
the evidence does not establish that the veteran's father 
placed undue influence upon the veteran to change the 
beneficiary. 

I.  Background

The veteran applied for and obtained a NSLI policy in the 
face amount of $10,000 in 1943.  On the application for such 
insurance in September 1943, the veteran named the appellant, 
his sister, as the sole principal beneficiary on the policy.  
He named his father as the sole contingent beneficiary.  

In September 1965, a change of beneficiary form was received 
from the veteran, designating his father and his stepmother, 
[redacted], as co-equal principal beneficiaries of his NSLI policy.  
He indicated that they were to share the proceeds of the 
policy equally, or that the entire amount would go to the 
survivor.  The form was signed by the veteran, and witnessed 
by a VA employee. 

Service medical records show that the veteran was 
hospitalized in 1944 for bizarre behavior, and a psychosis 
was diagnosed.  The veteran's medical history indicates that 
he was born in 1923, and that he was shy, backward, and 
reclusive during childhood.  He was sent to a military school 
because he was dirty and unclean in his habits, did poorly in 
school, and was unable to graduate from the military school.  
He was treated by psychiatrists as a child, schooled at home, 
and finally, passed his high school work.  After school, his 
father believed that the military might be able to help him, 
and the father helped him enlist in service.  These service 
medical records also show that the veteran stated that he 
hated his stepmother.  

The service medical records further show that a paternal aunt 
was interviewed.  She indicated that the veteran's mother 
committed suicide soon after the birth of the veteran's 
sister (the appellant, born in 1925).  The aunt cared for the 
children for approximately 1-1/2 years, then the father 
maintained the two children in his home with the care of a 
housekeeper, while the aunt, who lived nearby, supervised.  
When the veteran was 12, the father married, (the appellee), 
and the aunt described the woman as being frivolous and a 
person of whom she did not approve.  The aunt indicated that 
the stepmother wanted the veteran out of her sight, and that 
the veteran was sent to a private academy.  The aunt 
described the veteran as being sort of nervous as a child, 
and someone who did not get along with his stepmother.

The veteran was discharged from service due to his 
psychiatric disability in May 1945.  

In a rating in May 1945, the regional office granted service 
connection for a psychosis, and this disability was evaluated 
as 100 percent disabling from 1945 to the time of his death.  
In addition, the veteran was declared incompetent in 1945, 
and he was considered incompetent for the remainder of his 
life. 

The veteran was hospitalized because of his psychiatric 
disability from 1945 to early 1965.  

A VA hospital report in February 1965 indicates that the 
veteran had been hospitalized for many years because he was 
acutely psychotic, with delusions, hallucinations, confusion, 
and assaultive behavior.  He received electroshock treatment, 
and in 1949, he underwent prefrontal lobotomy.  Beginning in 
1960, he received day passes.  Beginning in 1964, there was 
some improvement of his symptoms because of tranquilizing 
drugs, and the medical staff approved him for placement in a 
foster home.  On his passes and leave to family care, he 
showed satisfactory adjustment, although he remained still 
considerably regressed and in need of supervision and 
guidance.  He continued to show, at times, confused, childish 
behavior, and he continued to have some problems handling his 
funds, although he handled small sums well. 

Social service reports in the 1950's and 1960's were 
reviewed.  In the late 1950's, the veteran went on passes 
with his "brother".  Although he was making some progress, 
the veteran was not ready to leave the hospital.  The patient 
then went on passes with one uncle, and then another uncle.  
The father eventually consented to a plan for placing the 
veteran in foster care.  The veteran described ambivalence 
including, fear, doubt, and hope that he could eventually 
live with his father.  His father did occasionally visit and 
provide women and a hotel room on occasion, hoping that the 
veteran's sexual activities might improve his illness.  He 
eventually was placed in a foster care position in the early 
1960's, but this was not successful.

In February 1965, the veteran was placed in another foster 
care position and this was successful.  In February 1966, 
after a year of foster care, he was discharged from the 
hospital.  A social service note during this time indicates 
that the veteran became upset when his father visited him.  
The staff felt that the father was a well-meaning person but 
the kind of person who tried to manipulate everyone into 
doing a "little bit more" for the veteran.  When the 
veteran's father was visiting in the summer of 1965, he 
accompanied the veteran to the hospital to have his teeth 
fixed, although the veteran did not want his teeth fixed.  
The veteran adjusted well in foster care, but maintained a 
very immature, childish behavior pattern.  

VA medical records in 1982 show that the veteran had his left 
fist closed tightly (noted on a few occasions previously), 
and that when questioned why he did this, he stated that 
"that's my psychological hand--my mother put a curse on me."  
He then completely opened the fist.  Other records show that 
the appellant and her husband began taking an active interest 
in the veteran's welfare beginning in the 1980's.  It was 
noted that they were supportive of him, but it was also noted 
that they tended to be rather overbearing and attempted to 
impose their own ideas on the veteran.  

In the late 1980's, the veteran developed increasing physical 
problems, showing increased assaultive and other psychiatric 
symptoms.  He returned to hospital care, and died in 
November 1996 as the result of cardiovascular and respiratory 
disease.  

After the veteran's death, claims for the proceeds of the 
veteran NSLI insurance were received from [redacted] and from the 
appellant, his sister.  The appellant provided several 
letters and documents relating to the family history and the 
change of beneficiary form dated in September 1965.  The 
appellant stated that she cared for the veteran during the 
last 20 years of his life, and that [redacted] had had no contact 
with him for at least 35 years prior to his death.  She 
submitted statements and letters indicating that the veteran 
adored his father and trusted his father.  She submitted 
letters and statements from the veteran beginning in service 
and continuing after he was continuously institutionalized.  
She noted that the veteran had written in September 1965 that 
he had had a great visit with his father. 

The appellant submitted letters from the veteran's father, 
the veteran's guardian for VA pay purposes, who was an 
attorney, and a VA physician.  Letters in 1965 indicated that 
the veteran's father had visited the veteran and the VA 
hospital, requesting information about changing the veteran's 
beneficiary on his NSLI policy.  A letter in July 1965 from a 
VA psychiatrist indicated that the VA medical staff believed 
that the veteran understood the nature of the decision 
involved in changing the beneficiary of his NSLI policy.  The 
letters in 1965 indicated that there was some confusion 
between the parties as to who the beneficiary would be, as 
the veteran's father was contemplating changing the 
beneficiary to himself and one of the veteran's brothers.  

On appeal, the appellant stated in various letters that the 
veteran's father had set a plan in motion in 1965 to change 
the beneficiary of the veteran's NSLI policy.  She contended 
that he talked to various persons involved with the veteran's 
care, stating that he wanted to update the beneficiary 
designation, but told different people about different 
proposed beneficiary designations.  She maintained that, at 
the last moment, the veteran's father had the veteran sign 
the beneficiary form naming the father and his stepmother as 
co-principal beneficiaries on the insurance policy. 

The appellant submitted a copy of the death certificate for 
her father, showing that he died in July 1985.  She also 
submitted a copy of a will dated in September 1986, signed by 
the veteran, indicating that he bequeathed all of his 
property to his sister, the appellant.  The evidence of 
record shows that this will and a separate trust is the 
subject of litigation between the appellant and her 
stepbrothers.  In a deposition relating to part of this 
litigation, the appellant's step-brother, Alexander, noted 
that he had a falling out with his father in the 1960's, 
about business and financial matters, and that he did not 
have much of a relationship with his father after that point.  
Alexander also provided a statement for the present appeal in 
which he noted that the appellant could not contest the NSLI 
beneficiary designation on grounds of testamentary capacity 
or undue influence without calling into question the will 
signed by the veteran in 1986. 

The appellant submitted VA forms dated between 1981 and 1992, 
signed by the veteran, designating the appellant as the 
beneficiary to receive any personal property upon the 
veteran's death.  

The veteran's guardianship files were also reviewed.  In 
March 1965, social service and guardianship records showed 
that the veteran had adjusted to life outside of the 
hospital.  He took walks, listened to the radio, went to 
movies, and took day trips into New York City, where he would 
eat or see a movie.  He was described as a nervous, simple, 
immature individual who needed guidance.  It was noted that 
he had no family in the area, and had a mother and father in 
Florida.  He handled small amounts of money well.  Other 
records show that he had problems with handling larger sums 
of money, and that he "loaned" people money at times, 
without requesting or securing the return of such funds.  
These records show that in the 1970's, he continued with the 
same type of behavior in the home in which he was living.  In 
the 1970's, it was noted that he had had no contact with his 
sister, or with his father for many years.  In February 1981, 
it was noted that his sister had just married, and that 
although she had ignored the veteran for many years, her 
husband had interested her in maintaining a relationship with 
the veteran.  

In January 2001, the appellant and her husband testified at a 
hearing before the Board, and they noted that there was 
evidence in the medical records in 1945 indicating that the 
veteran expressed a desire to kill his father and stepmother.  
They testified that the veteran never had a good relationship 
with his stepmother, and that he would never think to 
designate her as his beneficiary.  

II.  Analysis

A NSLI policy is a contract between the veteran and the 
United States Government.  38 U.S.C.A. § 1917; Wolfe v. 
Gober, 11 Vet. App. 1, 2 (1997).  As the insurer, the United 
States promises to pay the proceeds of the NSLI policy to 
whomever the veteran designates as the beneficiary of the 
policy. Wissner v. Wissner, 338 U.S. 655, 658 (1950).  It is 
well established that policies of NSLI are contracts of the 
United States and possess the same legal incidence as other 
Government contracts.  The terms are to be construed and 
interpreted by Federal and not by State law.  Wolfe v. Gober, 
supra. 

38 U.S.C.A. § 1917 provides the veteran the right to change 
the beneficiary of a NSLI policy at any time, with or without 
the knowledge or consent of any prior beneficiary.  See also, 
38 C.F.R. § 8.22 and Wissner v. Wissner, supra.  To be 
effective, a change of beneficiary must be made by notice in 
writing, signed by the insured, and forwarded to the VA by 
the insurer or his agent.  The change of beneficiary may not 
be made by last will and testament.  38 C.F.R. § 8.22.  The 
law only requires that the beneficiary designation be, in 
effect, signed by the veteran.  Klekar v. West, 
12 Vet. App. 503, 507 (1999).

Initially, in 1943, the veteran designated his sister, the 
appellant, as the sole principal beneficiary of his NSLI 
policy.  He then signed a change of beneficiary form, dated 
in September 1965, designating his father and his stepmother 
as co-equal principal beneficiaries, the survivor to receive 
the full amount of the proceeds in case of the other's death.  
In this case, the veteran's father died in July 1985, and his 
stepmother is the sole surviving named principal beneficiary.  
In this case, she is entitled to the proceeds of the policy 
as the sole surviving designated principal beneficiary. 
Wissner v. Wissner, supra.

The appellant has not contended that the beneficiary 
designation is invalid because the veteran lacked 
testamentary capacity at the time he signed the beneficiary 
designation in September 1965.  See Morris v. United States, 
217 F.Supp. 220 (N.D. Tex. 1963); Berk v. United States, 294 
F.Supp. 578 (DNY 1969).  There is a statement from a VA 
physician that the veteran possessed testamentary capacity 
when he signed the beneficiary designation in September 1965, 
and this is not an issue on the present appeal.  

Rather, the appellant has contended on appeal that the 
veteran's father exerted undue influence upon the veteran to 
make him change the beneficiary of the insurance policy.  
Generally, undue influence which will nullify a change of 
beneficiary is that influence or dominion, as exercised at 
the time and under the facts and circumstances of the case, 
which destroys the free agency of the testator, and 
substitutes in the place thereof, the will of another.  Long 
v. Long, 125 S.W.2d 1034 (Tex. 1939).  Before a testament can 
be set aside on the grounds of undue influence, the 
contestant must prove (1) existence and exertion of an 
influence; (2) the effect and operation of such influence so 
as to subvert or overpower the mind of the testator at the 
time of the execution of the testament; and (3) the execution 
of a testament which the maker thereof would not have 
executed except for such influence.  Lyle v. Bentley, 406 F. 
2d 325 (5th Cir. 1966).  

In this case, a VA psychiatrist in July 1965 reported that 
the VA medical staff believed that the veteran understood the 
nature of his act in changing the beneficiary of his NSLI 
policy.  While the veteran may have had diminished capacity 
and was incompetent for VA purposes, the legal ability to 
change one's beneficiary is not dependent on such factors, 
but upon whether a person has sufficient medical capacity and 
capability to understand the nature of his act.  Thus, the 
report from the VA physician in July 1965 is highly probative 
of the veteran's capability of understanding the nature of 
the act of designating a beneficiary on his NSLI policy.  In 
contrast, the appellant has not submitted any medical 
evidence or opinion to demonstrate that the veteran did not 
appreciate the nature of the testamentary act when he changed 
the NSLI beneficiary in September 1965.  

The appellant has maintained that the veteran's father 
engaged in a series of acts in 1965 to influence the veteran 
to change the beneficiary.  In addition, she maintains that 
the veteran hated his stepmother, and would never have 
designated her as a co-equal principal beneficiary.  In this 
regard, there is clearly some family dynamics in the current 
situation which would both tend to support and tend not to 
support these allegations by the appellant.  Certainly, the 
veteran had a checkered history with his father, but the 
father was involved at various stages with his son's 
treatment in the 1940's through the 1960's.  The appellant 
cannot say the same, as she did not become interested in the 
appellant's welfare until the early 1980's, after having 
little or no contact with him for many years.  The very fact 
that the veteran's father visited the veteran on different 
occasions in 1965 does not show the existence of an influence 
over the veteran, even if some records show that the veteran 
cared for and wanted to live with his father.  

Certainly, at some point, the VA staff indicated that the 
veteran's father was manipulative, but only to better the 
veteran's position.  It is not established that such behavior 
in the father actually led to the veteran's change of 
beneficiary in September 1965.  Aside from the appellant's 
allegations, there is no independent evidence that the 
veteran's father actually overpowered the veteran's mind so 
as to execute a document he would not otherwise have 
executed.  The VA staff, again, noted that the veteran was 
capable of understanding the act of changing the beneficiary, 
and the veteran's signature on the document in September 1965 
was witnessed by a VA employee.  There is no independent 
evidence from the VA staff, the employee who witnessed the 
veteran's signature, or any other person that the veteran was 
being unduly influenced at the time he signed the contested 
document. 

The appellant's contention that the veteran disliked and 
hated his stepmother does not, by itself, provide the 
necessary evidentiary basis to show that the veteran was 
unduly influenced to designate her as his beneficiary.  In 
essence, there are many reasons that might apply as to why 
the veteran decided to sign the beneficiary designation in 
September 1965 naming her as a co-equal principal beneficiary 
for the policy.  He named his father as beneficiary, a 
natural object of his bounty.  He may have believed that his 
father would outlive his stepmother.  Whatever the reason, 
the appellant has not provided any contemporaneous evidence 
establishing that the veteran was unduly influenced to name 
her as coequal beneficiary.  Clearly, the evidence does not 
contain any other statements from disinterested parties to 
the effect that the veteran was unduly influenced to name his 
stepmother as the co-equal beneficiary of the policy.  

The fact that the veteran named the appellant as the 
beneficiary on his will, and on certain VA forms to receive 
his personal property in case of his death has no bearing on 
the designation made in September 1965.  In essence, other 
than the statements made by and on behalf of the appellant, 
the more probative evidence fails to establish that the 
veteran's father exerted undue influence over the veteran to 
sign the beneficiary designation.  If the veteran's father 
had the opportunity to exert some undue influence, the mere 
allegation that there was undue influence is not sufficient 
to prove that undue influence or fraud was actually present 
in this case.  There is probative evidence that the veteran 
understood the nature of his act, and there is no probative 
evidence of an independent nature, aside from the appellant's 
statements, which show that any influence by the veteran's 
father subverted and overpowered the veteran's mind to make a 
testamentary act that he would not have otherwise made.  Lyle 
v. Bentley, supra.  

Finally, it is noted that attempts by veteran's to change a 
beneficiary are liberally construed by courts so as to 
effectuate the veteran's intent, with a two-prong test being 
used to determine if a natural change of beneficiary has 
taken place.  First, there must be evidence of an intention 
on the part of the veteran to change the beneficiary of his 
NSLI policy, and second, there must be some overt act then to 
effectuate this intent.  Hammock v. Hammock, 356 F. 2d 844 
(5th Cir. 1996); Curtis v. West, 11 Vet. App. 129, 133 
(1998).  See also Collins v. United States, 161 F. 2d 64 
(10th Cir. 1947). 

Basically, the VA forms that the veteran signed between 1981 
and 1992 designating the appellant as the person to receive 
personal property or other related funds upon his death are 
not considered as designations for the veteran's NSLI policy.  
While some of these forms mentioned that the veteran did have 
a NSLI policy, the purpose of these forms are clearly stated, 
and have no bearing on NSLI beneficiary designations.  These 
forms do not show or provide any intent on the part of a 
veteran to change a beneficiary on a NSLI policy.  There is 
no further statement or other evidence from disinterested 
persons that such forms were intended to change the 
beneficiary of the NSLI policy.  There is no independent 
evidence from disinterested persons that the veteran in any 
other way manifested an intent to change the beneficiary 
designation in September 1965 to another beneficiary. 
Collins v. United States, supra. 

Accordingly, the September 1965 beneficiary designation 
signed by the veteran is valid.  [redacted] is the last-named 
beneficiary of record, and the person entitled to receive the 
proceeds of the policy.

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), which, in 
effect, amended the law relating to the duty to assist.  
There are requirements relating to notice to claimants, 
searching for and obtaining records, and substantiating 
claims.  The law applies to all claims pending on the date of 
enactment.  Pursuant to VCAA, there is now an expanded duty 
to assist any claimant.

In this case, the duty to assist and inform all claimants as 
to requirements relating to searching for and obtaining 
records, substantiating claims, and receiving notice of all 
evidence that was and could be considered has been met.  The 
parties have received various statements of the case and 
other summaries detailing the evidence considered and 
available.  These statements have provided the parties with 
knowledge of the available and possible evidence to be 
considered.  The AOJ has obtained service medical records, 
various VA records, and has provided the opportunity to 
provide testimony.  These statements have provided the 
parties with the criteria applicable in this case, and 
provided an opportunity to provide even more evidence, if 
they so desire.  The parties have not indicated that further 
evidence should be obtained.  


ORDER

The appellant is not the last-named beneficiary on the 
veteran's NSLI policy, and she is not entitled to the 
proceeds of such policy.  Accordingly, the appeal is denied.  
This decision constitutes the final administrative denial of 
the appellant's claim.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

